                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

COREY LEWIS COLEMAN,                        )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )           CV 316-095
                                            )
WILLIAM DANFORTH, Warden, Telfair           )
State Prison; SAM ZANDERS, Deputy           )
Warden, Telfair State Prison; LT. RODNEY )
MCCLOUD, Unit Manager, Telfair State        )
Prison; LIEUTENANT WILCOX, Telfair          )
State Prison, SERGEANT JORDAN, Telfair )
State Prison; SERGEANT TAYLOR, Telfair )
State Prison; OFFICER BELL, Cert. Officer, )
Telfair State Prison; JOHN DOE, Cert.       )
Officer, Telfair State Prison, JANE DOE,    )
Nurse, Telfair State Prison; and DR.        )
CHANEY, Telfair State Prison,               )
                                            )
               Defendants.                  )
                                       _________

                                        ORDER
                                        _________

      Defendants submitted an excerpted transcript of Plaintiff's July 13, 2017 deposition as

an exhibit to their summary judgment motion. (Doc. no. 143-10.) The Court ORDERS

Defendants to submit the entire deposition transcript by supplemental filing on or before

Wednesday, January 30, 2019.

      SO ORDERED this 25th day of January, 2019, at Augusta, Georgia.
